Mr. Justice Moore
delivered the dissenting opinion.
The permanent office of chairman of a school district board is not created by express legislative enactment. The statute does not provide that the school director who has served the longest time as such under an election is the chairman, but only that he shall act as such at the board meetings, and in his absence the member of the school board next to him in point of service under an election is authorized so to act: B. & C. Comp. § 3388. It would appear from the use of the word “act,” as indicated, that the office of chairman of the district school board is only temporary, being called into existence when the school board is legally assembled, and continued until the business considered at such meeting has been fully discharged, altered, or countermanded at a subsequent meeting.
All school meetings must be convened by a written call, signed by the chairman of the board or by a majority thereof, and attested by the district clerk: B. & C. Comp. § 3380. If the school director who has served the longest time as such under an election were to preside as chairman at a district school board meeting, and it was determined to convene a district meeting to levy a tax, it is possible he might so oppose the measure as to decline to sign the call. His refusal, however, would not necessitate mandatory proceedings to compel the performance of a mere ministerial duty, for a majority of the members of the school board, who must have inaugurated the proceedings, could subscribe their names to the notice, which would be adequate.
Except in the case supposed, it would appear unnecessary for a majority of the school board to sign a call “for a district meeting, for the director who legally acted as *519chairman at the board meeting is, in my opinion, the only person authorized to issue the required notice.
Believing the call in the case at bar to have been signed by the proper officer, I cannot agree with my associates in holding that an error was committed in overruling the demurrer to the answer.